 



Exhibit 10.1
SECOND AMENDMENT AGREEMENT
     This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 15th
day of November, 2007 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement;
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under this Agreement (“Agent”); and
     (d) WELLS FARGO BANK, N.A., as syndication agent.
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of September 28, 2006, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Eighty Million Dollars ($180,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrower, Agent and the
Lenders agree as follows:
     1. Amendment to Financial Statements. Section 5.3 of the Credit Agreement
is hereby amended to delete subsection (a) therefrom and to insert in place
thereof the following:
     (a) Quarterly Financials. Borrower shall deliver to Agent, within
forty-five (45) days (or one hundred eighty-three (183) days with respect to the
fiscal quarter of Borrower ended September 30, 2007) after the end of each of
the first three quarter annual periods of each fiscal year of Borrower, balance
sheets of the Companies as of the end of such period and statements of income
(loss), stockholders’ equity and cash flow for the quarter and fiscal year to
date periods, all prepared on a Consolidated basis, in accordance with GAAP, and
in form and detail satisfactory to Agent and certified by a Financial Officer of
Borrower; provided that, with respect to the fiscal quarter of Borrower ended
September 30, 2007, (i) Borrower shall have delivered preliminary financial
statements and a corresponding preliminary calculation of covenants for such

 



--------------------------------------------------------------------------------



 



quarter prior to November 30, 2007, in each case excluding adjustments related
to compensation expense for equity-based compensation granted during any prior
fiscal quarter, or which may be adjusted for the fiscal quarter ended
September 30, 2007, (ii) the Applicable Commitment Fee Rate and the Applicable
Margin shall be calculated based upon such preliminary financial statements and
calculations, and (iii) if such preliminary financial statements and
calculations are not consistent with the certified financial statements to be
delivered on or prior to March 31, 2008, the Applicable Commitment Fee Rate and
the Applicable Margin, as applicable, shall be retroactively adjusted upon
receipt of the certified financial statements.
     2. Consent to Various Requests.
     (a) Requested Consents. Borrower has notified Agent and the Lenders that:
     (i) Borrower may need to file its 10-Q quarterly report with the SEC for
the fiscal quarter ended September 30, 2007 as late as March 31, 2008 (the
“Delayed 10-Q Filing”);
     (ii) Borrower may need to restate its financial statements filed with the
SEC for any fiscal period ending after December 31, 1998 and prior to
September 30, 2007 (the “Restatement of Financial Statements”); and
     (iii) on November 14, 2007, Borrower received a Nasdaq Staff Determination
letter from The Nasdaq Stock Market (“Nasdaq”) indicating that Borrower’s
securities are subject to delisting from the Nasdaq Global Market because
Borrower has not yet filed its 10-Q quarterly report for the fiscal quarter
ended September 30, 2007 (the “Nasdaq Proceeding” and, together with the Delayed
10-Q Filing and the Restatement of Financial Statements, collectively, the
“Requested Consents”).
     (b) Possible Violations. The Requested Consents could result in a violation
of the following:
     (i) SEC and Nasdaq regulations;
     (ii) certain covenants set forth in Article V of the Credit Agreement,
including, but not limited to, Section 5.3 (Financial Statements and
Information), Section 5.4 (Financial Records) and Section 5.7 (Financial
Covenants) of the Credit Agreement; and
     (iii) certain representations and warranties set forth in Article VI of the
Credit Agreement, including, but not limited to, Section 6.3 (Compliance with
Laws and Contracts), Section 6.4 (Litigation and Administrative Proceedings) and
Section 6.14 (Financial Statements) of the Credit Agreement.
     (c) Conditions to Consent. Agent and the Lenders hereby consent to the
Requested Consents on the conditions that:

2



--------------------------------------------------------------------------------



 



     (i) Borrower shall have filed with the SEC its 10-Q quarterly report for
the fiscal quarter ending September 30, 2007 no later than March 31, 2008;
     (ii) to the extent that the Restatement of Financial Statements would have
caused Borrower to pay a higher rate of interest for any time period since the
Closing Date, then Borrower shall make the Lenders whole for any unpaid
interest; and
     (iii) after giving effect to the terms of this consent, no Default or Event
of Default shall exist under the Credit Agreement or any other Loan Document.
     (d) Consent. This Amendment shall serve as evidence of such consent. The
consent contained in this Amendment shall not be deemed to waive or amend any
other provision of the Credit Agreement or the Loan Documents, and shall not
serve as consent to or amendment of any other matter prohibited by the terms and
conditions of the Credit Agreement or other Loan Documents. All terms of the
Credit Agreement and the other Loan Documents remain in full force and effect
and constitute the legal, valid, binding and enforceable obligations of Borrower
to Agent and the Lenders.
     3. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment.
     4. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists
under the Credit Agreement, nor will any occur immediately after the execution
and delivery of this Amendment or by the performance or observance of any
provision hereof; (e) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (f) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.
     5. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and

3



--------------------------------------------------------------------------------



 



provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Related
Writing.
     6. Waiver. Borrower, by signing below, hereby waives and releases Agent and
each of the Lenders, and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
     7. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     8. Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
     9. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     10. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            TELETECH HOLDINGS, INC.
      By:   /s/ Alan Schutzman         Alan Schutzman        Secretary       
KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:   /s/ Jeff Kalinowski         Jeff Kalinowski        Senior Vice
President        WELLS FARGO BANK, N.A.,
as Syndication Agent and as a Lender
      By:   /s/ Joseph Gayan         Joseph Gayan        Vice President       
JPMORGAN CHASE BANK, N.A.
      By:   /s/ Brian McDougal         Brian McDougal        Vice President   

Signature Page 1 of 2
to Second Amendment Agreement



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Jonathan M. Phillips         Jonathan M. Phillips        Vice
President        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Kathleen H. Reedy         Kathleen H. Reedy        Managing
Director        THE NORTHERN TRUST COMPANY
      By:   /s/ Brandon Roleck         Brandon Rolek        Vice President   

Signature Page 2 of 2
to Second Amendment Agreement



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Second Amendment Agreement dated as of November 15, 2007. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                      TELETECH SERVICES CORPORATION       TELETECH CUSTOMER CARE
MANAGEMENT
(COLORADO), LLC    
 
                   
By:
  /s/ Alan Schutzman       By:   /s/ Alan Schutzman    
 
                   
 
  Alan Schutzman           Alan Schutzman    
 
  Assistant Secretary           Assistant Secretary    
 
                    TELETECH CUSTOMER CARE MANAGEMENT (WEST VIRGINIA), INC.    
  TELETECH GOVERNMENT SOLUTIONS, LLC    
 
                   
By:
  /s/ Alan Schutzman       By:   /s/ Alan Schutzman    
 
                   
 
  Alan Schutzman           Alan Schutzman    
 
  Assistant Secretary           Assistant Secretary    

Signature Page 1 of 2
to Acknowledgment and Agreement



--------------------------------------------------------------------------------



 



                      TELETECH CUSTOMER SERVICES, INC.       TTEC NEVADA, INC.  
 
 
                   
By:
  /s/ Alan Schutzman       By:   /s/ Alan Schutzman    
 
                   
 
  Alan Schutzman           Alan Schutzman    
 
  Assistant Secretary           Assistant Secretary    
 
                    TELETECH INTERNATIONAL HOLDINGS, INC.       NEWGEN RESULTS
CORPORATION    
 
                   
By:
  /s/ Alan Schutzman       By:   /s/ Alan Schutzman    
 
                   
 
  Alan Schutzman           Alan Schutzman    
 
  Assistant Secretary           Assistant Secretary    
 
                    DIRECT ALLIANCE CORPORATION       TELETECH STOCKTON, LLC    
 
                   
By:
  /s/ Alan Schutzman       By:   /s/ Alan Schutzman    
 
                   
 
  Alan Schutzman           Alan Schutzman    
 
  Assistant Secretary           Assistant Secretary    

Signature Page 2 of 2
to Acknowledgment and Agreement